Citation Nr: 1444402	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-17 625	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969, which included service in Vietnam; he was awarded the Combat Infantryman's Badge and The Purple Heart.  He died in August 2006.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In November 2012, the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for esophageal cancer, to include as due to herbicide exposure, on an accrued basis.  The appellant appealed to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the denial of the issue of entitlement to service connection for the cause of the Veteran's death and remanded the case back to the Board for additional development in a July 2013 Order, based on a July 2013 Joint Motion To Vacate In Part And Remand.  The July 2013 Order did not affect the Board's denial of entitlement to service connection for esophageal cancer on an accrued basis.

A 90 day stay was received by the Board on behalf of the veteran on May 1, 2014, and was granted by the Board in a letter dated May 9, 2014.  A July 2014 private medical opinion was added to the claims files along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  The Veteran died in August 2006 at the age of 58; the death certificate lists the cause of death as acute cardiopulmonary arrest due to esophageal cancer; significant conditions contributing to death but not resulting in the underlying cause of death were metastatic esophageal cancer to the liver, lung, and lymph nodes.  
2.  At the time of the Veteran's death, he was assigned a 30 percent rating for PTSD and a 0 percent rating for residuals of a gunshot wound of the left thigh. 

3.  The evidence is at least in equipoise as to whether the metastatic esophageal cancer that caused the Veteran's death was incurred in or aggravated by service exposure to Agent Orange (AO).


CONCLUSION OF LAW

By extending the benefit of the doubt, the metastatic esophageal cancer that caused the veteran's death was incurred in or aggravated by his service exposure to AO.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his exposure to AO in Vietnam materially contributed to his death from esophageal cancer.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The Veteran's Department of Defense Form 214 indicates that he had service in the Republic of Vietnam; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2012); see also 78 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Although esophageal cancer is not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection is available on a presumptive basis, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to the Veteran's death certificate, he died in August 2006 from acute cardiopulmonary arrest due to esophageal cancer; significant conditions contributing to death but not resulting in the underlying cause of death were metastatic esophageal cancer to the liver, lung, and lymph nodes.  At the time of the Veteran's death, he was assigned a 30 percent rating for PTSD and a 0 percent rating for residuals of a gunshot wound of the left thigh.  

The Veteran's service treatment records do not contain any complaints or findings indicative of esophageal cancer, including on separation medical evaluation in February 1969.

The appellant has submitted two private nexus opinions to support her argument.  A July 2008 private opinion concludes that the Veteran's three-month exposure to herbicides while serving in Vietnam, to include while consuming contaminated food and water, may have contributed to his development of esophageal cancer, on the basis that herbicide exposure has been linked to a variety of cancers including gastrointestinal malignancies, and on the physician's own reading of materials showing a potential link to esophageal cancer.  

A May 2009 private opinion states that the Veteran's esophageal cancer as likely as not was due to herbicide exposure.  This opinion is not supported by any rationale for its conclusion and does not discuss the impact of other medical factors shown in the Veteran's medical history. 

A January 2012 VA opinion concluded that the Veteran's diagnosis of esophageal cancer was less likely as not related to herbicide exposure during his military service.  The examiner noted the Veteran's history of dyspepsia and gastrointestinal reflux, both diagnosed in early 1997 as noted in VA treatment records.  The examiner also pointed out the Veteran's history of tobacco and alcohol use, noting the Veteran's report at a May 2002 VA visit that he drank a six pack of beer per day and smoked two packs of cigarettes per day for 35 years, and his report at a March 2006 private visit that he had smoked approximately 1.5 packs of cigarettes per day with a history of heavy alcohol use in the 1960s and 1970s. 

Listing the risk factors for esophageal cancer as including age, gender, gastroesophageal reflux, and alcohol and tobacco use, the examiner noted that although the American Cancer Society had studied the link between cancer of the gastrointestinal tract and persons exposed to herbicides, no link had been established.  Thus, the examiner rested his conclusion on the basis that herbicides were not a known risk factor for the development of esophageal cancer, but that the Veteran's medical history reflected the known risk factors of gender, a history of gastroesophageal reflux (GERD), and tobacco and alcohol use.  The VA examiner's opinion is supported by a complete rationale, taking into account the Veteran's entire medical history, to include factors not considered by the private physicians.

According to a July 2014 medical report from a private physician, who is board certified in Internal Medicine and Medical Oncology and who reviewed the file, although the Veteran's death certificate lists "acute cardiopulmonary arrest" as the proximate cause of death, this is the normal cause of death for all people.  Rather, esophageal cancer with metastases was the primary cause of death.  This physician noted that although most hematologic neoplasms are officially recognized as linked to AO, the Institute of Medicine (IOM) has not officially linked esophageal cancer to AO.  However, published epidemiology studies of agricultural and chemical industry workers, several of which were cited by the physician, suggest that dioxin-based herbicides, including AO, are linked to esophageal cancer.  Given the recognized molecular similarity and disease-causing effects of AO and other dioxins, it was noted that the extrapolation to AO and Veterans is reasonable.  Consequently, this physician opined that it is at least as likely as not that AO contributes to esophageal cancer.  This physician also opined that while the Veteran's GERD, as well as his tobacco and alcohol use, are known risk factors for esophageal cancer, this does not preclude the likely further contribution by AO to the Veteran's esophageal cancer.  Therefore, it is at least as likely as not that AO exacerbated the risk of esophageal cancer development in the Veteran, regardless of his other risk factors.  At the end of this opinion is a list of this physician's multiple medical sources.

The above evidence includes medical evidence both for and against the claim on appeal.  The January 2012 VA opinion against the claim includes the rationale that while herbicides are not an acknowledged risk for esophageal cancer, the Veteran had other risk factors, such as a history of alcohol and tobacco use, for esophageal cancer.  There are three private opinions in favor of the claim.  The July 2008 and May 2009 private medical opinions do not address the Veteran's other risk factors; the July 2008 opinion is speculative, and the May 2009 opinion does not include a rationale.  The July 2014 opinion in favor of the claim, from a physician certified in Oncology, contains a rationale, addresses the veteran's other risk factors, and concludes that it is as likely as not that AO exacerbated the risk of esophageal cancer regardless of the other risk factors.  The July 2014 opinion cites to several studies showing a positive relationship between AO exposure and esophageal cancer.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that service exposure to herbicides in Vietnam contributed substantially or materially to the cause of the Veteran's death from esophageal cancer.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


